EXHIBIT 99.1 BEZEQ GROUP REPORTS SECOND QUARTER 2 · Group revenues total NIS 2.9 billion · Group net profit attributable to shareholders of NIS 585 million · Board of Directors recommends NIS 992 million distribution ofcash dividends to shareholders.In addition, the company will distribute NIS 500 million special dividend for a total amount of NIS 1,492 million (approximately NIS 0.55 per share) Tel Aviv, Israel – August 1, 2011 –Bezeq - The Israel Telecommunication Corp., Ltd. (TASE: BEZQ), Israel’s leading telecommunications provider, announced today its financial results for the second quarter of 2011, ended June 30, 2011. Details regarding the investor conference call and webcast to be held on August 2, 2011 are included later in this press release. Bezeq Group’s second quarter 2011 financial highlights (compared to second quarter 2010): § Revenues: NIS 2.9 billion, a decrease of 3.0%. § Operating profit: NIS 935 million, a decrease of 5.6%. § Net profit attributable to shareholders: NIS 585 million, a decrease of 8.3%. § Earnings per diluted share: NIS 0.21, a decrease of 12.5%. § EBITDA: NIS 1.3 billion, a decrease of 4.1%. § EBITDA margin: 44.3% of revenues, as compared to 44.9%. § Free cash flow: NIS 264 million, a decrease of 56.4%. § Net debt-to-EBITDA: 1.33, as compared to 1.07. § Capex to sales: 17.1%, as compared to 14.3%. Dividend Announcement In accordance with the Company's dividend policy, the Board of Directors recommended the distribution of a cash dividend to shareholders of NIS 992 million representing 100% of the net profits attributable to the shareholders for the first half of 2011.In addition to the regular dividend, the Company will distribute a special dividend of NIS 500 million reflecting the second payment of six equal, semi-annual payments as part of the Company's capital reduction plan which runs from 2011 to 2013.The total dividend to be distributed will be NIS 1,492 million (approximately NIS 0.55 per share).The regular dividend, which is subject to shareholder approval, would be payable together with the special dividend on October 5, 2011 to shareholders of record as of September 18, 2011. Management Review Shaul Elovitch, Bezeq Chairman, stated, "The second quarter of 2011 was characterized by continued extensive investment in infrastructure and new technologies in all areas of operation, enabling us to provide our customers with the best and most advanced service in Israel. Bezeq’sFixed-Line segment continued with its deployment of the NGN, which is a giant step forward in enhancing surfing speeds and services for our customers. Concurrently, Pelephone is continuing to promote its HSPA network – the most advanced cellular network in Israel, and our second quarter results reflect the increasing use of data services. Bezeq International is progressing with the deployment of the submarine cable that will advance Israel's Internet infrastructure aimed at improving global communications bandwidth and helping to eliminate bottlenecks in international connectivity." Alan Gelman, Chief Financial Officer and Deputy CEO of Bezeq, commented, "Our undisputed leadership in the Israeli market as a preferred provider of comprehensive communications and technological solutions provides Bezeq a strong foundation upon which to generate value for its customers. I am proud to say that during the second quarter of the year, the Company raised NIS 4.7 billion of debt by means of loans from Israeli banks, a loan from an institutional entity and an issue of debentures which was completed on July 2nd. The broad success of this capital raise is a direct reflection of the faith of the capital markets. “In accordance with our focus on generating value for our shareholders, we will be distributing a dividend of NIS 1.49 billion. This cash dividend consists of NIS 992 million pursuant to our regular dividend policy of semi-annual distributions of 100% of net profit attributable to the shareholders, in addition to a special dividend of NIS 500 million reflecting the second payment of six equal, semi-annual payments as part of our capital reduction plan which runs from 2011 to 2013." Bezeq Group Results (Consolidated) Bezeq Group's revenues for the second quarter of 2011 amounted to NIS 2.9 billion, a decrease of 3.0% compared to the second quarter of 2010. Bezeq Fixed-Line revenues and Pelephone revenues were negatively affected by the reduction in mobile termination rates that came into effect on January 1, 2011.The decrease in revenues was moderated by growth in Pelephone's revenues from equipment sales and by the consolidation of Walla! (commencing April 25, 2010). The Group's operating profit in the second quarter of 2011 amounted to NIS 935 million, a decrease of 5.6% compared with the second quarter of 2010. Net profit attributable to the shareholders of Bezeq in the second quarter amounted to NIS 585 million, a decrease of 8.3% compared with the corresponding quarter. EBITDA for the second quarter amounted to NIS 1.28 billion (EBITDA margin of 44.3%), a decrease of 4.1% compared with the corresponding quarter, (EBITDA margin of 44.9%). In the second quarter of 2010, a one-time profit of NIS 57 million was recorded as a result of the consolidation of Walla's operations by Bezeq International. After adjustment for the one-time profit, growth was recorded in the Group’s operating profit, net profit and EBITDA measures. Cash flow from operating activities in the second quarter of 2011 was NIS 670 million down 31.4% compared with the corresponding quarter in 2010 primarily due to the sharp rise in sales of smartphones and the significant increase in supplier payments whereas customer payments to Pelephone for those handsets are typically made in 36 installments. Gross investments (CAPEX) in the second quarter of 2011 amounted to NIS 495 million, an increase of 15.9% compared with the corresponding quarter in 2010. The increase was related, inter alia, to the company’s investment in a submarine cable by Bezeq International. The CAPEX to sales ratio was 17.1% in the second quarter of 2011, compared with 14.3% in the second quarter of 2010. As a result of the decrease in cash flow from operating activities and the increase in CAPEX, free cash flow in the second quarter of 2011 amounted to NIS 264 million, compared with NIS 606 million in the corresponding quarter in 2010, a decrease of 56.4%. As of June 30, 2011, the net financial debt of the Bezeq Group was NIS 6.5 billion, compared with NIS 5.0 billion on June 30, 2010. The increase stemmed from the raising of NIS 2.8 billion of debt, of which NIS 2.0 billion was in the second quarter of 2011. In contrast, NIS 1.4 billion of debt was repaid. At the end of June 2011, the ratio of the Bezeq Group's net debt to EBITDA was 1.33, compared with 1.07 at the end of June 2010. An additional capital raise of NIS 2.7 million of debentures conducted at the end of June 2011 is not included in the Group's second quarter 2011 balance sheet since the consideration was received after June 30, 2011. Bezeq Group (consolidated) 1 Q2 2011 Q2 2010 Change (NIS millions) Revenues )% Operating profit )% EBITDA )% EBITDA margin % % Net profit attributable to Company shareholders )% Diluted EPS (NIS) )% Cash flow from operating activities )% Capex payments, net 2 % Free cash flow 3 )% Net debt/EBITDA (end of period) 4 Net debt/shareholders’ equity (end of period) 1Bezeq Group results reflect the consolidation of Walla! as of April 25, 2010. 2Capex data reflects payments related to capex and are based on the cash flow statements. 3Free cash flow is defined as cash flows from operating activities less net capex payments. 4EBITDA in this calculation refers to the trailing twelve months. Bezeq Fixed-Line Results · Investment in infrastructure (CAPEX) increased 15.2% compared with the corresponding quarter, reaching NIS 310 million. · Average customer Internet bandwidths increased 56% compared with the end of the corresponding quarter, and reached 5.3 megabits per second (Mbps). Avi Gabbay, CEO of Bezeq commented: "Bezeq Fixed-Line's results in the second quarter of 2011 were influenced by the deployment ofour advanced all IPNGN infrastructure, which led to a 56% increase in average customer Internet bandwidths to 5.3 megabits per second. During the last few months, Bezeq has increased the number of attractive telephone packages offered to its customers as well as decreased prices for Internet surfing. The combination of lower prices alongsideimproved technology and services allows the Company to provide the customer with the best value fortheir money." Bezeq Fixed-Line has strengthened its status as a leader in Internet services in Israel, with a 3.5% increase in subscribers compared to the corresponding quarter, bringing the total to 1.088 million subscribers at the end of the second quarter of 2011. Average revenue per user (ARPU) from the Internet was NIS 80 per month, influenced mainly by bandwidth upgrades. CAPEX in the second quarter increased 15.2% and amounted to NIS 310 million, compared with NIS 269 million in the corresponding quarter. Revenues in the second quarter of 2011 amounted to NIS 1.17 billion, a decrease of 10.5% compared to the second quarter of 2010 due to the reduction in mobile termination rates as of January 1, 2011.Growth in revenues from internet, transmission and data communications offset the reduction in telephone service revenues. Operating profit in the second quarter of 2011 amounted to NIS 517 million, an increase of 2.8% compared to the second quarter of 2010.EBITDA amounted to NIS 688 million, an increase of 2.1% compared to the second quarter of 2010. Net profit amounted to NIS 330 million, a decrease of 5.4% compared to the corresponding quarter of 2010, due to an increase in the Company's finance expenses. Bezeq Fixed-Line Q2 2011 Q2 2010 Change (NIS millions) Revenues )% Operating profit % EBITDA % EBITDA margin % % Net profit 1 )% Cash flows from operating activities )% Capex payments, net 2 % Free cash flow 3 )% Number of active subscriber lines (end of period, in thousands) 4,7 )% Average monthly revenue per line (NIS) 5,7 78 81 )% Number of outgoing usage minutes (millions) 7 )% Number of incoming usage minutes (millions) )% Number of broadband internet subscribers (end of period, in thousands) % Average monthly revenue per broadband internet subscriber (NIS) 6 80 72 % NGN subscribers as % of total internet subscribers covered by NGN network 40
